UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2011 Date of reporting period: October 31, 2010 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND Schedule of Investments October 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (96.32%) CONSUMER DISCRETIONARY – (5.43%) Automobiles & Components – (0.95%) 9,908,156 Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.18%) 1,183,216 Hunter Douglas NV(Netherlands) Media – (1.08%) 6,625,991 Grupo Televisa S.A., ADR(Mexico) 493,242 Liberty Media - Starz, Series A* 11,355,603 News Corp., Class A Retailing – (3.22%) 12,420,143 Bed Bath & Beyond Inc.* 12,702,992 CarMax, Inc.*(a) 6,165,360 Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (16.01%) Food & Staples Retailing – (6.94%) 19,540,931 Costco Wholesale Corp. 33,046,295 CVS Caremark Corp. Food, Beverage & Tobacco – (7.23%) 10,202,565 Coca-Cola Co. 25,446,668 Diageo PLC(United Kingdom) 25,767 Diageo PLC, ADR(United Kingdom) 8,667,551 Heineken Holding NV(Netherlands) 1,704,827 Hershey Co. 1,803,340 Mead Johnson Nutrition Co. 3,194,125 Nestle S.A.(Switzerland) 6,143,067 Philip Morris International Inc. 3,964,354 Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.84%) 2,046,500 Natura Cosmeticos S.A.(Brazil) 8,335,566 Procter & Gamble Co. Total Consumer Staples ENERGY – (14.39%) 22,471,580 Canadian Natural Resources Ltd.(Canada) 147,804,011 China Coal Energy Co. - H(China) 13,843,512 Devon Energy Corp. 11,308,566 EOG Resources, Inc. 13,228,435 Occidental Petroleum Corp. 19,150,000 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 886,800 Schlumberger Ltd. 3,059,451 Transocean Ltd.* Total Energy FINANCIALS – (27.73%) Banks – (3.83%) Commercial Banks – (3.83%) 47,077,834 Wells Fargo & Co. DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (12.17%) Capital Markets – (6.70%) 5,637,732 Ameriprise Financial, Inc. $ 42,826,945 Bank of New York Mellon Corp. 4,347,420 Brookfield Asset Management Inc., Class A(Canada) 1,109,000 Charles Schwab Corp. 5,159,793 GAM Holding Ltd.(Switzerland)* 1,119,909 Goldman Sachs Group, Inc. 8,788,137 Julius Baer Group Ltd.(Switzerland) Consumer Finance – (4.18%) 32,260,058 American Express Co. Diversified Financial Services – (1.29%) 2,641,295 Bank of America Corp. 1,402,433 JPMorgan Chase & Co. 8,928,459 Moody's Corp. 1,141,950 Visa Inc., Class A Insurance – (10.91%) Insurance Brokers – (0.09%) 725,000 Aon Corp. Multi-line Insurance – (3.72%) 330,694 Fairfax Financial Holdings Ltd.(Canada) 160,877 Fairfax Financial Holdings Ltd., 144A(Canada)(b)(c) 25,108,721 Loews Corp.(a) Property & Casualty Insurance – (5.92%) 8,700 Berkshire Hathaway Inc., Class A* 86,114 Markel Corp.* 39,157,126 Progressive Corp. (Ohio)(a) Reinsurance – (1.18%) 615,500 Everest Re Group, Ltd. 6,185,151 Transatlantic Holdings, Inc.(a) Real Estate – (0.82%) 39,391,100 Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (11.71%) Health Care Equipment & Services – (3.59%) 5,546,264 Baxter International Inc. 3,548,949 Becton, Dickinson and Co. 12,300,208 Express Scripts, Inc.* Pharmaceuticals, Biotechnology & Life Sciences – (8.12%) 12,467,450 Johnson & Johnson 23,461,310 Merck & Co., Inc. 34,454,015 Pfizer Inc. 2 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (Continued) 2,420,000 Roche Holding AG - Genusschein(Switzerland) $ Total Health Care INDUSTRIALS – (6.24%) Capital Goods – (1.71%) 5,446,833 ABB Ltd., ADR(Switzerland) 3,010,000 Lockheed Martin Corp. 5,718,062 Tyco International Ltd. Commercial & Professional Services – (2.47%) 4,995,809 D&B Corp.(a) 19,259,589 Iron Mountain Inc.(a) Transportation – (2.06%) 88,903,512 China Merchants Holdings International Co., Ltd.(China) 68,979,600 China Shipping Development Co. Ltd. - H(China)(a) 1,779,009 Kuehne & Nagel International AG(Switzerland) 5,429,000 LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (6.90%) Semiconductors & Semiconductor Equipment – (2.04%) 22,062,145 Texas Instruments Inc. Software & Services – (3.02%) 13,927,133 Activision Blizzard, Inc. 639,045 Google Inc., Class A* 15,658,431 Microsoft Corp. Technology Hardware & Equipment – (1.84%) 8,638,900 Agilent Technologies, Inc.* 6,841,469 Hewlett-Packard Co. Total Information Technology MATERIALS – (7.47%) 783,800 Air Products and Chemicals, Inc. 4,670,343 BHP Billiton PLC(United Kingdom) 4,009,093 Martin Marietta Materials, Inc.(a) 4,197,296 Monsanto Co. 1,254,146 Potash Corp. of Saskatchewan Inc.(Canada) 1,350,220 Praxair, Inc. 3,006,214 Rio Tinto PLC(United Kingdom) 25,917,807 Sealed Air Corp.(a) 19,992,934 Sino-Forest Corp.(Canada)*(a) 578,195 Sino-Forest Corp., 144A(Canada)*(a)(b)(c) 2,199,699 Vulcan Materials Co. Total Materials 3 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (0.44%) 2,453,837 America Movil SAB de C.V., Series L, ADR(Mexico) $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $21,023,228,698) CONVERTIBLE BONDS – (0.34%) MATERIALS – (0.24%) $ 61,132,000 Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (a) Total Materials TELECOMMUNICATION SERVICES – (0.10%) 29,918,000 Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13 Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $91,077,375) CORPORATE BONDS – (1.14%) CONSUMER DISCRETIONARY – (0.76%) Automobiles & Components – (0.76%) 183,000,000 Harley-Davidson, Inc., Sr. Notes, 15.00%, 02/01/14 Total Consumer Discretionary MATERIALS – (0.38%) 105,000,000 Sealed Air Corp., Sr. Notes, 12.00%, 02/14/14(a) Total Materials TOTAL CORPORATE BONDS – (Identified cost $288,000,000) SHORT TERM INVESTMENTS – (2.01%) 218,442,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.23%, 11/01/10, dated 10/29/10, repurchase value of $218,446,187 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.52%-5.665%, 12/01/26-10/20/40, total market value $222,810,840) 141,655,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.23%, 11/01/10, dated 10/29/10, repurchase value of $141,657,715 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 04/01/14-11/01/40, total market value $144,488,100) 283,310,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.23%, 11/01/10, dated 10/29/10, repurchase value of $283,315,430 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-5.00%, 04/15/40-09/15/40, total market value $288,976,200) TOTAL SHORT TERM INVESTMENTS – (Identified cost $643,407,000) Total Investments – (99.81%) – (Identified cost $22,045,713,073) – (d) Other Assets Less Liabilities – (0.19%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. 4 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) (a) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended October 31, 2010.The aggregate fair value of the securities of affiliated companies held by the Fund as of October 31, 2010, amounts to $4,958,023,019.Transactions during the period in which the issuers were affiliates are as follows: Security Shares/Principal July 31, 2010 Gross Additions Gross Reductions Shares/Principal October 31, 2010 Dividend/ Interest Income CarMax, Inc. – – $ – China Shipping Development Co. Ltd. - H – – – D&B Corp. – – Iron Mountain Inc. – – Loews Corp. – – Martin Marietta Materials, Inc. – – Progressive Corp. (Ohio) – – – Sealed Air Corp. – Sealed Air Corp., Sr. Notes, 12.00%, 02/14/14 – – Sino-Forest Corp. – – Sino-Forest Corp., 144A – – – Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 – – Transatlantic Holdings, Inc. – (b) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $77,235,697 or 0.24% of the Fund's net assets as of October 31, 2010. (c) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $77,235,697 or 0.24% of the Fund’s net assets as of October 31, 2010. (d) Aggregate cost for federal income tax purposes is $22,160,681,421.At October 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 10,612,156,818 Unrealized depreciation Net unrealized appreciation $ 9,789,374,882 Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. 5 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Security Valuation – (Continued) Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund's investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials – – Health care – – Industrials – – Information technology – – Materials – – Telecommunication services – – Convertible debt securities – – Corporate debt securities – – Short-term securities – – Total $ $ $ – $ For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 6 DAVIS RESEARCH FUND Schedule of Investments October 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (83.74%) CONSUMER DISCRETIONARY – (2.31%) Consumer Services – (0.85%) 2,295 Wynn Resorts Ltd. $ Retailing – (1.46%) 5,690 Bed Bath & Beyond Inc.* 3,700 TJX Cos., Inc. Total Consumer Discretionary CONSUMER STAPLES – (17.27%) Food & Staples Retailing – (3.32%) 8,690 Costco Wholesale Corp. 13,650 CVS Caremark Corp. Food, Beverage & Tobacco – (11.34%) 5,572 Coca-Cola Co. 5,910 Mead Johnson Nutrition Co. 27,920 Nestle S.A.(Switzerland) 3,400 Philip Morris International Inc. 28,535 Unilever NV, NY Shares(Netherlands) Household & Personal Products – (2.61%) 6,480 Avon Products, Inc. 7,190 Colgate-Palmolive Co. Total Consumer Staples ENERGY – (4.94%) 3,080 BP PLC, ADR(United Kingdom)* 26,970 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 2,720 Schlumberger Ltd. 22,500 Spectra Energy Corp. 3,450 Transocean Ltd.* Total Energy FINANCIALS – (18.98%) Banks – (3.17%) Commercial Banks – (3.17%) 3,600 Toronto-Dominion Bank(Canada) 15,000 U.S. Bancorp 11,100 Wells Fargo & Co. Diversified Financials – (6.34%) Capital Markets – (5.79%) 48,210 Bank of New York Mellon Corp. 15,400 Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (0.55%) 16,780 Cielo S.A.(Brazil) 51 CME Group Inc. DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (9.47%) Multi-line Insurance – (4.88%) 1,781 Fairfax Financial Holdings Ltd.(Canada) $ 17,300 Loews Corp. Property & Casualty Insurance – (2.44%) 1,130 ACE Ltd. 4 Berkshire Hathaway Inc., Class A* 5,770 W. R. Berkley Corp. Reinsurance – (2.15%) 7,340 Everest Re Group, Ltd. Total Financials HEALTH CARE – (5.48%) Health Care Equipment & Services – (5.48%) 11,690 Baxter International Inc. 7,180 Becton, Dickinson and Co. 8,615 CareFusion Corp.* 1,215 Laboratory Corp. of America Holdings* 3,695 UnitedHealth Group Inc. Total Health Care INDUSTRIALS – (6.82%) Capital Goods – (5.59%) 5,510 ABB Ltd., ADR(Switzerland) 3,250 Fluor Corp. 5,320 Lockheed Martin Corp. 14,510 PACCAR Inc. 1,525 Schneider Electric S.A.(France) Transportation – (1.23%) 37,090 All America Latina Logistica S.A.(Brazil) Total Industrials INFORMATION TECHNOLOGY – (22.30%) Semiconductors & Semiconductor Equipment – (4.44%) 43,180 Texas Instruments Inc. Software & Services – (11.81%) 3,025 Accenture PLC, Class A 4,450 Automatic Data Processing Inc. 6,230 International Business Machines Corp. 34,320 Microsoft Corp. 5,700 Oracle Corp. 11,020 Redecard S.A.(Brazil) 18,320 SAP AG, ADR(Germany) 2 DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Technology Hardware & Equipment – (6.05%) 23,730 Agilent Technologies, Inc.* $ 21,790 Hewlett-Packard Co. Total Information Technology MATERIALS – (5.18%) 5,430 Air Products and Chemicals, Inc. 23,400 Cemex SAB de C.V, ADR(Mexico)* 1,095 Potash Corp. of Saskatchewan Inc.(Canada) 2,000 Praxair, Inc. 5,465 Sherwin-Williams Co. 99,100 Yingde Gases Group Co. Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (0.46%) 2,300 America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $20,244,151) STOCK WARRANTS – (0.14%) FINANCIALS – (0.14%) Banks – (0.14%) Commercial Banks – (0.14%) 5,000 Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $39,500) CORPORATE BONDS – (1.06%) MATERIALS – (1.06%) $ 300,000 Cemex Finance LLC, 144A Sr. Bond, 9.50%, 12/14/16(a) TOTAL CORPORATE BONDS – (Identified cost $295,940) SHORT TERM INVESTMENTS – (6.15%) 601,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.23%, 11/01/10, dated 10/29/10, repurchase value of $601,012 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.52%-5.665%, 12/01/26-10/20/40, total market value $613,020) 390,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.23%, 11/01/10, dated 10/29/10, repurchase value of $390,007 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 04/01/14-11/01/40, total market value $397,800) 780,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.23%, 11/01/10, dated 10/29/10, repurchase value of $780,015 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-5.00%, 04/15/40-09/15/40, total market value $795,600) TOTAL SHORT TERM INVESTMENTS – (Identified cost $1,771,000) 3 DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Total Investments – (91.09%) – (Identified cost $22,350,591) – (b) $ Other Assets Less Liabilities – (8.91%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $304,500 or 1.06% of the Fund's net assets as of October 31, 2010. (b) Aggregate cost for federal income tax purposes is $22,489,770.At October 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 4,333,706 Unrealized depreciation Net unrealized appreciation $ 3,738,560 Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the funds investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 4 DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2010 (Unaudited) Value Measurements – (Continued) The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials – – Health care – – Industrials – – Information technology – – Materials – – Telecommunication services – – Corporate debt securities – – Short-term securities – – Total $ $ $ – $ For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:December 30, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:December 30, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:December 30, 2010
